Exhibit 10.5

SPANSION INC. 2007 EQUITY INCENTIVE PLAN

APPENDIX

1. Special Provisions for Persons who are Israeli Taxpayers

1.1 This Appendix (the “Appendix”) to the Spansion Inc. 2007 Equity Incentive
Plan (the “Plan”) is effective as of September 11, 2008 (the “Effective Date”).

1.2 The provisions specified hereunder apply only to persons who are subject to
taxation by the State of Israel with respect to awards granted under the Plan
(“Awards”).

1.3 The purpose of this Appendix is to establish certain rules and limitations
applicable to Awards that may be granted under the Plan from time to time, in
compliance with the securities and other applicable laws currently in force in
the State of Israel. Except as otherwise provided by this Appendix, all Awards
made pursuant to this Appendix shall be governed by the terms of the Plan. This
Appendix is applicable only to Awards made after the Effective Date. This
Appendix complies with, and is subject to the ITO and Section 102.

1.4 The Plan and this Appendix shall be read together. In any case of
contradiction, whether explicit or implied, between the provisions of this
Appendix and the Plan, the provisions of this Appendix shall govern.

1.5 This Appendix shall apply with respect to the Awards described in Article 5
of the Plan, solely to the extent that the Administrator shall determine that
such Awards are appropriate for Israeli taxpayers and consistent with the
requirements of the ITO and other applicable law, and subject to the
Administrator’s determination whether such Awards qualify as 102 Trustee Awards.

1.6 To avoid doubt, for the purpose of U.S. tax laws (to the extent applicable)
Options granted under this Appendix will be considered nonqualified stock
options (an option not intended to be an ISO) for the purposes of the (U.S.)
Code.

2. Definitions

Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to Awards
made pursuant to this Appendix:

“3(i) Option” means an option that is subject to taxation pursuant to
Section 3(i) of the ITO which has been granted to any person who is not an
Eligible 102 Participant.

“102 Capital Gains Track” means the tax alternative set forth in
Section 102(b)(2) of the ITO pursuant to which income resulting from the sale of
Shares is taxed as a capital gain.

“102 Capital Gains Track Award” means a 102 Trustee Award qualifying for the
special tax treatment under the 102 Capital Gains Track.



--------------------------------------------------------------------------------

“102 Ordinary Income Track” means the tax alternative set forth in
Section 102(b)(1) of the ITO pursuant to which income resulting from the sale of
shares is taxed as ordinary income.

“102 Ordinary Income Track Award” means a 102 Trustee Award qualifying for the
ordinary income tax treatment under the 102 Ordinary Income Track.

“102 Trustee Award” means an Award granted pursuant to Section 102(b) of the ITO
and held in trust by a Trustee for the benefit of the Participant, and includes
both 102 Capital Gains Track Awards and 102 Ordinary Income Track Awardss.

“Affiliate” as used in this Appendix, shall mean any affiliate that is an
“employing company” within the meaning of Section 102(a) of the ITO.

“Award Agreement” means an agreement, in written or electronic format, in a form
determined by the Administrator, between the Company and the recipient of an
Award evidencing terms and conditions consistent with the Plan and the Appendix
that are applicable to the Award.

“Controlling Shareholder” as defined under Section 32(9) of the ITO, means an
individual who prior to the subject Award or as a result of the exercise of any
Option, holds or would hold, directly or indirectly, in his name or with a
relative (as defined in the ITO) (i) 10% of the outstanding shares of the
Company, (ii) 10% of the voting power of the Company, (iii) the right to hold or
purchase 10% of the outstanding equity or voting power, (iv) the right to obtain
10% of the “profit” of the Company (as defined in the ITO), or (v) the right to
appoint a director of the Company.

“Election” means the Corporation's choice of the type (as between capital gains
track or ordinary income track) of 102 Trustee Awards it will make under the
Plan, as filed with the ITA.

“Eligible 102 Participant” means an employee of an Affiliate or an individual
who is serving as a director or an office holder of an Affiliate, who is not a
Controlling Shareholder.

“Israeli Fair Market Value” shall mean with respect to 102 Capital Gains Track
Awards only, for the sole purpose of determining tax liability pursuant to
Section 102(b)(3) of the ITO, if at the date of grant the Company’s shares are
listed on any established stock exchange or a national market system or if the
Company’s shares will be registered for trading within ninety (90) days
following the grant date , the fair market value of the shares at the grant date
shall be determined in accordance with the average value of the Company’s shares
on the thirty (30) trading days preceding the grant date or on the thirty
(30) trading days following the date of registration for trading, as the case
may be.

“ITA” means the Israeli Tax Authorities.

“ITO” means the Israeli Income Tax Ordinance (New Version) 1961 and the rules,
regulations, orders or procedures promulgated thereunder and any amendments
thereto, including specifically the Rules, all as may be amended from time to
time.

 

2



--------------------------------------------------------------------------------

“Non-Trustee Award” means an Award granted to an Eligible 102 Participant
pursuant to Section 102(c) of the ITO and not held in trust by a Trustee.

“Option” means a right to purchase shares granted under the Plan, and subject to
the terms specified in the Plan, the Appendix and the applicble Award Agreement.

“Required Holding Period” means the requisite period prescribed by the ITO and
the Rules, or such other period as may be required by the ITA, with respect to
102 Trustee Awards, during which those awards must be held by the Trustee for
the benefit of the person to whom it was granted. As of the Effective Date, the
Required Holding Period for 102 Capital Gains Track Awards is 24 months from the
date of grant.

“Restricted Stock Unit” (“RSU”) means a promise by the issuer of a share of
stock after all applicable restrictions, including vesting restrictions, are
met, and subject to the terms of the Plan, the Appendix and the applicable Award
Agreement.

“Rules” means the Income Tax Rules (Tax Benefits in Share Issuance to Employees)
5763-2003.

“Section 102” shall mean the provisions of Section 102 of the ITO, as amended
from time to time, including most recently by the Law Amending the Income Tax
Ordinance (Number 132), 2002, effective as of January 1, 2003 and the Law
Amending the Income Tax Ordinance (Number 147), 2005.

“Trustee” means a person or entity designated by the Corporation to serve as a
trustee and approved by the ITA in accordance with the provisions of
Section 102(a) of the ITO.

3. Types of Awards and Section 102 Election

3.1 Awards made pursuant to Section 102 shall be made pursuant to either
(a) Section 102(b)(2) of the ITO as 102 Capital Gains Track Awards or
(b) Section 102(b)(1) of the ITO as 102 Ordinary Income Track Awards. The
Corporation’s Election regarding the type of 102 Trustee Award it chooses to
make shall be filed with the ITA. Once the Corporation has filed such Election,
it may change the type of 102 Trustee Award that it chooses to make only after
the passage of at least 12 months from the end of the calendar year in which the
first Award was made in accordance with the previous Election, in accordance
with Section 102. For the avoidance of doubt, such Election shall not prevent
the Corporation from granting Non-Trustee Awards to Eligible 102 Participants at
any time.

3.2 Eligible 102 Participants may receive only 102 Trustee Awards or Non-Trustee
Awards under this Appendix. Participants who are not Eligible 102 Participants
are not eligible for 102 Trustee Awards or otherwise subject to Section 102 of
the ITO.

3.3 No 102 Trustee Award may be made effective pursuant to this Appendix until
30 days after the requisite filings required by the ITO and the Rules have been
made with the ITA.

 

3



--------------------------------------------------------------------------------

3.4 The Award Agreement shall indicate whether the Award is a 102 Trustee Award,
a Non-Trustee Award or a 3(i) Award; and, if the Award is a 102 Trustee Award,
whether it is a 102 Capital Gains Track Award or a 102 Ordinary Income Track
Award.

4. Terms And Conditions Of 102 Trustee Awards

4.1 Each 102 Trustee Award will be deemed granted on the date stated in a
written notice by the Corporation, provided that all requirements set forth in
this Appendix are met.

4.2 Each 102 Trustee Award granted to an Eligible 102 Participant and, if
applicable, each certificate for shares acquired pursuant to a 102 Trustee
Award, shall be issued to and registered in the name of a Trustee and shall be
held in trust for the benefit of the 102 Eligible Participant for the Required
Holding Period. After termination of the Required Holding Period, the Trustee
may release such Award and any such shares, provided that (i) the Trustee has
received an acknowledgment from the ITA that the Eligible 102 Participant has
paid any applicable tax due pursuant to the ITO or (ii) the Trustee and/or the
Corporation or its Affiliate withholds any applicable tax due pursuant to the
ITO. The Trustee shall not release any 102 Trustee Award or shares prior to the
full payment of the Eligible 102 Participant’s tax liabilities.

4.3 Each 102 Trustee Award (whether a 102 Capital Gains Track Award or a 102
Ordinary Income Track Award, as applicable) shall be subject to the relevant
terms of Section 102 and the ITO, which shall be deemed an integral part of the
102 Trustee Award and shall prevail over any term contained in the Plan, this
Appendix or any Award Agreement that is not consistent therewith. Any provision
of the ITO and any approvals by the Income Tax Commissioner not expressly
specified in this Appendix or any document evidencing an Award that are
necessary to receive or maintain any tax benefit pursuant to Section 102 shall
be binding on the Eligible 102 Participant. The Trustee and the Eligible 102
Participant granted a 102 Trustee Award shall comply with the ITO, and the terms
and conditions of the Trust Agreement entered into between the Corporation and
the Trustee. For avoidance of doubt, it is reiterated that compliance with the
ITO specifically includes compliance with the Rules. Further, the Eligible 102
Participant agrees to execute any and all documents which the Corporation or the
Trustee may reasonably determine to be necessary in order to comply with the
provision of any applicable law, and, particularly, Section 102.

4.4 During the Required Holding Period, the Eligible 102 Participant shall not
require the Trustee to release or sell shares, including shares received
subsequently following any realization of rights derived from shares or other
Awards (including stock dividends) to the Eligible 102 Participant or to a third
party, unless permitted to do so by applicable law. Notwithstanding the
foregoing, the Trustee may, pursuant to a written request and subject to
applicable law, release and transfer such shares to a designated third party,
provided that both of the following conditions have been fulfilled prior to such
transfer: (i) all taxes required to be paid upon the release and transfer of the
shares have been withheld for transfer to the tax authorities and (ii) the
Trustee has received written confirmation from the Corporation that all

 

4



--------------------------------------------------------------------------------

requirements for such release and transfer have been fulfilled according to the
terms of the Corporation’s corporate documents, the Plan, any applicable
agreement and any applicable law. To avoid doubt such sale or release during the
Required Holding Period will result in different tax ramifications to the
Eligible 102 Participant under Section 102 of the ITO and the Rules and/or any
other regulations or orders or procedures promulgated thereunder, which shall
apply to and shall be borne solely by such Eligible 102 Participant.

4.5 In the event a stock dividend is declared and/or additional rights are
granted with respect to shares which derive from Awards granted as 102 Trustee
Awards, such dividend and/or rights shall also be subject to the provisions of
this Section 4 and the Required Holding Period for such dividend shares and/or
rights shall be measured from the commencement of the Required Holding Period
for the Award with respect to which the dividend was declared and/or rights
granted. In the event of a cash dividend on shares, the Trustee shall transfer
the dividend proceeds to the Eligible 102 Participant after deduction of taxes
and mandatory payments in compliance with applicable withholding requirements.
To avoid doubt, if an Eligible 102 Participant is granted a dividend equivalent
as a result of an Award granted as a 102 Trustee Award, the qualification of the
dividend equivalent as a 102 Trustee Award shall be subject to the express
approval of the ITA.

4.6 If an Award granted as a 102 Trustee Award is exercised during the Required
Holding Period or shares are issued upon vesting of an Award, the shares issued
upon such exercise shall be issued in the name of the Trustee for the benefit of
the Eligible 102 Participant. If such shares are issued after the Required
Holding Period has elapsed, the shares issued upon such exercise shall, at the
election of the Eligible 102 Participant, either (i) be issued in the name of
the Trustee, or (ii) be transferred to the Eligible 102 Participant directly,
provided that the Eligible Person first complies with all applicable provisions
of the Plan.

4.7 To avoid doubt, notwithstanding anything to the contrary in the Plan, no
Award qualifying as a 102 Trustee Award shall be substituted for payment in cash
or any other form of consideration, including options or shares, in the absence
of the express approval of the ITA in advance for such substitution.

5. Assignability

As long as an Award or shares are held by the Trustee on behalf of the Eligible
102 Participant, all rights of the Eligible 102 Participant over the Award or
shares are personal, can not be transferred, assigned, pledged or mortgaged,
other than by will or laws of descent and distribution.

6. Tax Consequences

6.1 Any tax consequences arising from the grant or exercise of any Award, from
the payment for shares covered thereby, or from any other event or act (of the
Corporation, and/or its Affiliates, and the Trustee or the 102 Eligible
Participant), hereunder, shall be borne solely by the 102 Eligible Participant.
The Corporation and/or its Affiliates, and/or the Trustee shall withhold taxes
according to the requirements under the applicable laws, rules, and regulations,
including withholding

 

5



--------------------------------------------------------------------------------

taxes at source. Furthermore, the 102 Eligible Participant shall agree to
indemnify the Corporation and/or its Affiliates and/or the Trustee and hold them
harmless against and from any and all liability for any such tax or interest or
penalty thereon, including without limitation, liabilities relating to the
necessity to withhold, or to have withheld, any such tax from any payment made
to the 102 Eligible Participant. The Corporation or any of its Affiliates and
the Trustee may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all taxes required by law to be
withheld with respect to Awards granted under the Plan and the exercise or
vesting or sale thereof, including, but not limited, to (i) deducting the amount
so required to be withheld from any other amount then or thereafter payable to
an 102 Eligible Participant, and/or (ii) requiring an 102 Eligible Participant
to pay to the Corporation or any of its Affiliates the amount so required to be
withheld as a condition of the issuance, delivery, distribution or release of
any shares, and/or (iii) by causing the exercise of options and/or the sale of
shares held by or on behalf of an 102 Eligibile Participant to cover such
liability, up to the amount required to satisfy minimum statuary withholding
requirements. In addition, the 102 Eligible Participant will be required to pay
any amount which exceeds the tax to be withheld and transferred to the tax
authorities, pursuant to applicable tax laws, regulations and rules.

6.2 With respect to Non-Trustee Awards, if the 102 Eligible Participant ceases
to be employed by the Corporation or any Affiliate, the Eligible 102 Participant
shall extend to the Corporation and/or its Affiliate a security or guarantee for
the payment of tax due at the time of sale of shares to the satisfaction of the
Corporation, all in accordance with the provisions of Section 102 of the ITO and
the Rules.

7. Governing Law and Jurisdiction

Notwithstanding any other provision of the Plan, with respect to Awards that are
subject to this Appendix, the Plan and all instruments issued thereunder or in
connection therewith, including Award Agreements, shall be governed by, and
interpreted in accordance with, the laws of the State of Israel applicable to
contracts made and to be performed therein.

8. Securities Laws

Without derogation from the provisions of the Plan, all Awards subject tothis
Appendix shall be subject to compliance with the Israeli Securities Law, 1968,
and the rules and regulations promulgated thereunder.

 

6